Order, Supreme Court, New York County (Arlene D. Goldberg, J.), entered on or about June 15, 2009, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure to risk level one (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Defendant did not demonstrate any mitigating factors not taken into account by the risk assessment instru*497ment that would warrant a downward departure. Furthermore, the mitigating factors cited by defendant were outweighed by the seriousness of the underlying sex offense, as well as defendant’s criminal history. Concur — Tom, J.P., Saxe, Acosta, DeGrasse and Román, JJ.